Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-21-00568-CV

               EDIFIKA INVESTMENTS, LLC d/b/a Military Village Apartments,
                                    Appellant

                                                 v.

                          CHAIN & CHAIN CONSTRUCTION, LLC,
                                       Appellee

                    From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021-CI-14175
                             Honorable Nicole Garza, Judge Presiding

PER CURIAM

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios Justice
                 Beth Watkins, Justice

Delivered and Filed: March 9, 2022

DISMISSED FOR WANT OF PROSECUTION

           On December 20, 2021, appellant Edifika Investments, LLC d/b/a Military Village

Apartments filed a notice of appeal, stating its intent to appeal the trial court’s judgment entered

on September 21, 2021. The clerk’s record was due January 19, 2022, but it was not filed. See

TEX. R. APP. P. 35.1(c). On January 25, 2022, the district clerk filed a notification stating the

clerk’s record would not be filed because appellant had not paid or made arrangements to pay the

clerk’s fee to prepare the record and is not entitled to appeal without paying the fee. On January

26, 2022, we ordered appellant to provide written proof to this court on or before February 7, 2022
                                                                                        04-21-00568-CV


showing either (1) the clerk’s fee has been paid or arrangements had been made to pay the clerk’s

fee; or (2) he is entitled to appeal without paying the clerk’s fee. We cautioned appellant if it failed

to respond within the time provided, its appeal would be dismissed for want of prosecution. See

TEX. R. APP. P. 37.3(b); 42.3(c). Appellant has not filed a response.

        We therefore order this appeal dismissed for want of prosecution. We further order

appellee Chain & Chain Construction, LLC recover its costs in this appeal, if any, from appellant

Edifika Investments, LLC d/b/a/ Military Village Apartments.

                                                    PER CURIAM




                                                  -2-